Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 1 of 15




                       EXHIBIT 9
Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 2 of 15



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal representative    CASE NO.: 9:18-cv-80176-BB
    of the Estate of David Kleiman, and W&K Info
    Defense
    Research, LLC,

                        Plaintiffs,

    v.

    CRAIG WRIGHT,

                        Defendant.



                         AFFIDAVIT OF DR. MATTHEW J. EDMAN




                                               1
Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 3 of 15



   I, Dr. Matthew J. Edman, declare under penalty of perjury, as follows:

       I.        BACKGROUND AND QUALIFICATIONS

            1.     I am over the age of eighteen (18), not a party to this action, and currently reside in

   New York, NY.

            2.     The facts and opinions set forth in this declaration are based upon my own personal

   knowledge, education, experience, and documents provided to me by counsel. If called as a

   witness, I could and would testify to the truth of these facts and opinions under oath.

            3.     My education and experience fully qualify me to make the statements contained in

   this declaration.

            4.     I received a B.S. in Computer Science from Baylor University in 2005, a M.S. in

   Computer Science from Rensselaer Polytechnic Institute in 2007, and a Ph.D. in Computer Science

   from Rensselaer Polytechnic Institute in 2011.

            5.     I have authored or co-authored multiple research papers in peer-reviewed

   conferences and journals related to techniques for cryptographic security and authentication in

   wireless networks, and the design, implementation, and analysis of anonymous communication

   systems on the Internet.

            6.     As a Lead Cyber Security Engineer at The MITRE Corporation I supported the

   FBI’s Remote Operations Unit in the technical efforts of identifying the Tor hidden service hosting

   the Silk Road marketplace. I subsequently provided on-site support to the FBI’s New York field

   office to effect the seizure of bitcoins located on Silk Road servers and Ross Ulbricht’s personal

   laptop and other devices, as well as the Silk Road webserver itself. Later, as a Senior Director at

   FTI Consulting, I provided consulting to the U.S. Attorney’s Office for the Southern District of

   New York to establish substantial and ongoing links between bitcoin wallets identified on Silk

   Road servers and Ulbricht’s personal bitcoin wallets, which was presented at Ulbricht’s trial.


                                                     2
Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 4 of 15



          7.      I have served as an invited member of the technical program committee for the

   Association for Computing Machinery’s Conference on Computer and Communications Security.

   I have also served as an invited member of the technical program committee for the International

   Financial Cryptography Association’s International Conference on Financial Cryptography and

   Data Security. Additionally, I have served as an external reviewer for several academic

   conferences and journals, including The Institution of Engineering and Technology’s Information

   Security Journal and the Privacy Enhancing Technologies Symposium.

          8.      Since 2015, I have been a Director in the Cyber Security & Investigations practice

   at Berkeley Research Group, LLC (“BRG”), a global strategic advisory and expert consulting firm.

   I regularly provide expert consultation to clients regarding computer and network security, as well

   as conduct cyber incident response and investigative analysis.

          9.      From 2014 to 2015, I was a Senior Director in the Cyber Security & Investigations

   Group of FTI Consulting, Inc.’s Global Risk and Investigations Practice. I worked on numerous

   matters related to computer and network security, and forensic evidence collection and analysis.

          10.     From 2013 to 2014, I was a Senior Vulnerability Engineer in Bloomberg LP’s

   Vulnerability Analysis Team. I focused on data security and worked to protect sensitive data from

   both internal and external threats through continuous research and testing of the firm’s network

   infrastructure, websites, software, and mobile applications.

          11.     From 2009 to 2013, I was a Lead Cyber Security Engineer in The MITRE

   Corporation, a federally funded research and development center, where I specialized in research

   and development of systems for anonymous communication on the Internet.

          12.     A copy of my curriculum vitae is attached below as Exhibit A.




                                                    3
Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 5 of 15



      II.         SUMMARY OF OPINION

            13.     ECF No. [144-1], which Defendant submitted in support of his motion for judgment

   on the pleadings, purports to be an email sent from Dave Kleiman to Uyen Nguyen on December

   20, 2012 appointing her to be a “director” of W&K Info Defense Research, LLC. This email

   includes a digital signature allegedly belonging to Dave Kleiman as an attempt to prove its

   authenticity.

            14.     Based on my analysis of this document and the signature on it, this document was

   digitally signed in early 2014, almost a year after Dave Kleiman died.

            15.     As explained below, the digital signature used to “sign” this document includes a

   timestamp that, while present, takes some advanced computer knowledge to decode. This

   timestamp demonstrates that the signature was created on March 12, 2014 according to the

   computer it was created on.

            16.     Furthermore, the actual document produced by the Defendant is a PDF, not an email

   file. The metadata associated with this PDF demonstrates that it was last modified on or about

   April 16, 2014 at 10:28 PM.

            17.     Finally, Defendant has produced an actual email file to Plaintiffs that he sent from

   himself to himself. (Ex. 10, DEF_00030487.) This email is an identical copy of the body of ECF

   No. [144-1], except it is missing the part of ECF No. [144-1] that purports to show it was sent from

   Dave Kleiman, to Uyen Nguyen, on December 20, 2012. Instead, this email metadata demonstrates

   it was sent on April 16, 2014 at 10:22 PM, i.e., approximately six minutes before ECF No. [144-

   1] was last modified and approximately one month after the PGP signature was created.




                                                     4
Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 6 of 15



         III.         PRETTY GOOD PRIVACY

                18.     Pretty Good Privacy (“PGP”) is a computer software program that allows a user to,

   among other things, encrypt and decrypt data, such as emails, files, or documents.

                19.     OpenPGP is a universal message format that allows software programs to use PGP

   to exchange and verify encrypted messages.1 There are multiple programs that do this, including

   GnuPG.

                20.     In addition to encrypting and decrypting data, these OpenPGP-based programs

   (such as GnuPG) can also be used to digitally “sign” data so that the recipient can verify the data

   received has (i) originated from the sender and (ii) not been altered.

                21.     In order to use most OpenPGP-based programs, the sender must first create a

   private key – kept secret and known only to the sender – and a corresponding public key, which is

   shared with the recipient and anyone else who may need to verify messages from the sender.2 The

   private and public keys are mathematically related such that data encrypted with the private key

   can only be decrypted by the corresponding public key and vice versa.

                22.     In order to create a PGP digital signature of an email, for example, the sender

   creates a hash3 of the email’s content and other information specified by the OpenPGP message

   format. This information includes a timestamp indicating when the digital signature was



   1   https://tools.ietf.org/html/rfc4880.
   2   The OpenPGP standard also defines formats for exchanging public keys and related information.
   3 A “hash” (sometimes called a “digest” or “fingerprint”) refers to the output of a mathematical
   function which computes a fixed-length output—a hash—for an arbitrarily long input (e.g. a
   message). A hash function has several important properties, including (a) the same input will
   always result in the same output, (b) a small change to the input results in a significantly different
   output which is uncorrelated with the previous output, and (c) it is difficult to determine the input
   (e.g. the message) with only the output (i.e. the hash).



                                                        5
Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 7 of 15



   created. The hash value is then encrypted with the sender’s private key and the result is encoded

   and appended to the email. Upon receiving such a signed email, the recipient can use the sender’s

   public key to decrypt the hash value included in the digital signature and verify that the decrypted

   hash matches the hash of the received email. If the two hash values do not match, then the recipient

   knows that the email or signature may have been altered.

       IV.         ECF NO. [144-1]

             23.      I have reviewed ECF No. [144-1] which is a PDF document that purports to be an

   email sent from “Dave Klieman (sic)” to Uyen Nguyen on or about 8:19:03 AM on Thursday,

   December 20, 2012. 4 The email appears to be a “cleartext signed” 5 email message due to the

   presence of the line “-----BEGIN PGP SIGNED MESSAGE-----” at the beginning of the email,

   and the PGP signature block at the end of the email which is indicated by the lines “-----BEGIN

   PGP SIGNATURE-----” and “-----END PGP SIGNATURE-----.” Within the signature block is

   the signature data, which is encoded using “Radix-64” to represent the signature data as a series

   of printable characters suitable for inclusion in an email or similar message.

             24.      I decoded the Radix-64-encoded signature and analyzed it according to the

   OpenPGP standard. I determined that it represents a “Version 4 Signature” as defined in Section

   5.2.3 of the OpenPGP standard. As mentioned previously, the signature includes a timestamp

   which records the time the alleged email was signed according to the computer on which the

   signature was created. A timestamp in a PGP signature is represented as a numeric value that

   indicates the number of seconds that have elapsed since midnight on January 1, 1970 UTC (also


   4The time zone associated with this particular email is unclear based on the information
   available to me.
   5 A “cleartext signed” message refers to a message in which the content is unencrypted and
   readable without special software (such as PGP or GnuPG), but is digitally signed with the
   sender’s private key and so its authenticity can still be verified using such software.


                                                     6
Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 8 of 15



   known as “Unix time” or the “Unix epoch”). In this instance, I determined the timestamp is

   1394600848 which corresponds to 5:07:28 AM UTC on March 12, 2014—more than a year after

   the email was allegedly sent.

          25.     The signature also includes a field which provides the “Key ID” of the public key

   corresponding to the private key used to create or “issue” the PGP signature. The Key ID is a

   numeric value which can be used by the recipient of a PGP-signed message to identify and

   download the public key of the sender. In ECF No. [144-1], the Key ID contained in the PGP

   signature is B885B17AC45BED1B. I then used GnuPG v2.2.15 to download the corresponding

   public key, which is purportedly associated with Dave Kleiman as shown in Figure 1.

          FIGURE 1 – GnuPG's "--receive-keys" option can be used to download a public key
          given its Key ID.




          26.     I then converted the email message and corresponding signature to a text file

   (“message.txt”) and verified the signature using GnuPG as shown in Figure 2.




                                                  7
Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 9 of 15



          FIGURE 2 – GnuPG output demonstrating that the purported email was signed on or
          about March 12, 2014.




          27.    The GnuPG output in Figure 2 further demonstrates: (a) the signature timestamp

   (“1394600848”) indicates the signature in ECF No. [144-1] was created on or about March 12,

   2014 according to the computer on which the signature was created, (b) the signature was created

   with Key ID B885B17AC45BED1B, and (c) the signature matches the content of the email shown

   in ECF No. [144-1].

          28.    Many types of computer documents, including PDF files such as ECF No. [144-1],

   also contain hidden data called “metadata.” Metadata provides additional information about the

   document itself, such as when the document was created and with what program, and can be

   viewed with many standard PDF viewers, including Adobe Acrobat. The metadata contained in

   ECF No. [144-1] is shown in Figure 3.




                                                  8
Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 10 of 15



           FIGURE 3 – PDF metadata contained within ECF No. [144-1] as shown
           by Adobe Acrobat.




           29.     The metadata shown in Figure 3 indicates that ECF No. [144-1] was created using

    Acrobat PDFMaker 11 for Microsoft Outlook on April 17, 2014 at 8:23:41 AM according to the

    local time of the computer on which it was created. It was last modified approximately five minutes

    later at 8:28:01 AM. The metadata further indicates that the local time zone of the computer on

    which the PDF was created was set to UTC+10, which is typically associated with eastern

    Australia, among other countries.

           30.     Counsel for Plaintiff also provided me with the file DEF_00030487.mht, which

    appears to be a copy of an email sent from the Defendant to himself and that I understand was

    produced by the Defendant in discovery. The content of the email is identical to the content of

    ECF No. [144-1], including the PGP signature. The email was sent on April 16, 2014 at 10:22 PM

    UTC6 according to the date in the email’s header. If this time is adjusted to UTC+10, it shows that

    the Defendant sent this email to himself on April 17, 2014, at approximately 8:22 AM, i.e., about

    two minutes before ECF No. [144-1] was created and six minutes before it was last modified.




    6 I understand that the parties agreed to process all email files produced in this litigation using
    Greenwich Mean Time (ECF No. [88] at 8), which for the purposes of this analysis is equivalent
    to UTC.


                                                     9
Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 11 of 15
Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 12 of 15




                      EXHIBIT A
  Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 13 of 15

Curriculum Vitae



                                   MATTHEW J. EDMAN, PH.D.
                               BERKELEY RESEARCH GROUP, LLC
                        810 Seventh Avenue, Suite 4100 | New York, NY 10019

                                          Direct: 646.651.4754
                                         medman@thinkbrg.com


SUMMARY

Matthew J. Edman, Ph.D., is a Director at Berkeley Research Group LLC and is a member of BRG’s
Cyber Security and Investigations Group. Dr. Edman’s areas of expertise include network security;
penetration testing and vulnerability assessments; secure software development and source code audits;
and software analysis, reverse engineering and exploitation. Dr. Edman also provides expert testimony on
matters related to information and network security.

As a Lead Cyber Security Engineer for a federally funded research and development center, Dr. Edman
conducted specialized computer network security research and development in support of federal law
enforcement on a number of cutting-edge cases, providing critical intelligence in multiple high-profile
cyber investigations. He has been recognized within law enforcement and the United States Intelligence
Community as a subject matter expert on investigations related to anonymous communication systems,
such as Tor, and virtual currencies like Bitcoin.

Prior to joining BRG, Dr. Edman also worked as a Senior Vulnerability Engineer for a global financial
services, software, and media company based in New York. As a member of the firm’s Vulnerability
Analysis Team, his work focused on cyber security and the protection of sensitive client data from both
internal and external threats through continuous vulnerability research and penetration testing of the firm’s
network infrastructure, websites, software, and mobile applications. He was also involved in software and
network architecture design reviews.

Dr. Edman has published scientific articles in peer-reviewed conferences and journals, where his research
areas have included novel techniques for cryptographic security and authentication in wireless networks,
and the design, implementation and analysis of anonymous communication systems on the Internet. He
has served as an invited program committee member for the ACM Conference on Computer and
Communications Security and the IFCA International Conference on Financial Cryptography and Data
Security. He has also served as an external reviewer for several academic conferences and journals,
including IET Information Security and the Privacy Enhancing Technologies Symposium.


EDUCATION

       Ph.D., Computer Science             Rensselaer Polytechnic Institute, 2011
       M.S., Computer Science              Rensselaer Polytechnic Institute, 2007
       B.S., Computer Science              Baylor University, 2005
 Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 14 of 15




PROFESSIONAL EXPERIENCE

      Director, Berkeley Research Group LLC, 2015–present
      Senior Director, FTI Consulting Inc., 2014 – 2015
      Senior Vulnerability Engineer, Bloomberg LP, 2013 – 2014
      Lead Cyber Security Engineer, The MITRE Corporation, 2009 – 2013


EXPERT TESTIMONY

  •   Superior Court of California, County of San Francisco, Rosebank Road Medical Services Ltd.
         d/b/a Rosebank Road Medical Centre and Geeta Murali Ganesh v. Ramji Govindarajan and
         John Does 2-20, CGC-16-549755. (Deposition Testimony, Trial Testimony)
  •   United States District Court for the District of New Jersey, United States of America v. Timothy
         Livingston a/k/a “Mark Loyd”, Criminal No. 15-626 (WJM). (Declaration)
  •   United States District Court for the District of Columbia, Spanski Enterprises, Inc. v. Telewizja
         Polska, S.A., 12-CV-957-TSC. (Expert Report, Deposition Testimony, Trial Testimony)


OTHER SELECTED ENGAGEMENTS

  •   United States District Court for the Southern District Ohio, Thomas Caracci, derivatively and on
         behalf of The Wendy’s Company v. Emil J. Brolick et al., C.A. No. 1:17-CV-00192.
  •   United States District Court for the Southern District of New York, United States of America v.
         Gery Shalon, 15-CR-333 (LTS).
  •   United States District Court for the Southern District of New York, United States of America v.
         Arthur Budovsky, 13-CR-268 (DLC).
  •   United States District Court for the Southern District of Indiana, Indianapolis Division, Angie’s List,
         Inc. v. Amazon Local LLC et al., 1:15-CV-00968-JMS-DML.
  •   United States District Court for the Northern District of California, San Francisco Division,
         craigslist, Inc. v. 3taps, Inc. et al., 12-CV-03816-CRB.
  •   United States District Court for the Southern District of New York, United States of America v.
         Ross William Ulbricht, a/k/a Dread Pirate Roberts, a/k/a Silk Road, 14-CR-68 (KBF).
  •   United States District Court for the Southern District of Texas, Houston Division, W.L. Dogget LLC
         and Doggett Heavy Machinery Services LLC v. Paychex, Inc. and John Does 1-10, 4:14-CV-
         00506.


PUBLICATIONS

  •   “On the Security of Key Extraction from Measuring Physical Quantities” (with Aggelos Kiayias,
         Qiang Tang, and Bülent Yener), IEEE Transactions on Information Forensics and Security
         (Volume 11, Issue 8), 2016.
  •   "On Passive Inference Attacks Against Physical-layer Key Extraction" (with Aggelos Kiayias and
         Bülent Yener), Proceedings of the 2011 European Workshop on System Security (EuroSec),
         2011.


                                                                                                           2
 Case 9:18-cv-80176-BB Document 159-9 Entered on FLSD Docket 04/28/2019 Page 15 of 15




  •   “On Anonymity in an Electronic Society: A Survey of Anonymous Communication Systems” (with
          Bülent Yener), ACM Computing Surveys 42(1), 2010.
  •   “AS-awareness in Tor Path Selection” (with Paul Syverson), Proceedings of the ACM Conference
          on Computer and Communications Security (CCS), 2009.
  •   “Vidalia: Towards a Usable Tor GUI” (with Justin Hipple), Proceedings of the Symposium on
          Usable Privacy and Security (SOUPS), 2007.
  •   “A Combinatorial Approach to Measuring Anonymity” (with Fikret Sivrikaya and Bülent Yener),
          Proceedings of the IEEE International Conference on Intelligence and Security Informatics
          (ISI), 2007.


PROFESSIONAL AFFILIATIONS

      Present

      Member, Association for Computing Machinery (ACM)
      Member, Institute of Electrical and Electronics Engineers (IEEE)
      Member, International Association for Cryptologic Research (IACR)
      Member, Cyber Security & Privacy Industry Advisory Board, New Jersey Institute of Technology

      Prior

      Program Committee, IFCA Conference on Financial Cryptography and Data Security, 2009
      Program Committee, ACM Conference on Computer and Communications Security, 2007-2009




                                                                                                     3
